Judgment, Supreme Court, New York County (Harold Baer, Jr., J.), entered on or about April 25, 1990, which granted a divorce to plaintiff husband upon the ground of cruel and inhuman treatment by defendant wife, unanimously affirmed, without costs.
In this action for divorce on the ground of cruel and inhuman treatment pursuant to Domestic Relations Law § 170 (1), plaintiff’s testimony at trial reveals a pattern of quarrel-ling, initiated by defendant, which led to physical altercations, including the throwing of plates, fruits and other objects, scratching and hair pulling. These disputes escalated to a point where they were occurring on a nightly basis, causing plaintiff to become depressed. The parties’ daughter testified that the situation had become a living "hell”, and that her father had become an emotional "wreck”, which condition did not abate until several months after plaintiff moved out of the marital residence. In addition, according to plaintiff’s testimony, which the trial court chose to credit, and which was corroborated, in part, by the testimony of the parties’ daughter, defendant repeatedly accused plaintiff of infidelity. These accusations were repeated at least once to the parties’ daughter, and on another occasion to a partner of the architectural firm with which plaintiff was associated. We agree with the findings of the trial court that defendant failed to demonstrate that her suspicions or accusations were justified, or had a reasonable basis, especially with respect to the period in question subsequent to 1980.
Based upon these repeated accusations of infidelity, which in this case so undermined the marital relationship as to make continued cohabitation improper (see, Cinquemani v Cinquemani, 42 AD2d 851), and in light of the constant fighting between the parties which went well beyond any mere incompatibility or strained relations (cf., Brady v Brady, 64 NY2d 339), the trial court did not abuse its broad discre*290tion in granting a divorce to plaintiff upon the ground of cruel and inhuman treatment (Hessen v Hessen, 33 NY2d 406). Concur—Sullivan, J. P., Carro, Ellerin, Ross and Asch, JJ.